                                                                               FILED
                          UNITED STATES DISTRICT COURT                      July 7, 2021
                         EASTERN DISTRICT OF CALIFORNIA                 CLERK, US DISTRICT COURT
                                                                          EASTERN DISTRICT OF
                                                                               CALIFORNIA


UNITED STATES OF AMERICA,                       Case No. 2:21-CR-00007-MCE

                 Plaintiff,

      v.                                               ORDER FOR RELEASE OF
                                                        PERSON IN CUSTODY
CHRISTOPHER KEGAN WILLIAMS,

                 Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release CHRISTOPHER KEGAN

WILLIAMS ,

Case No. 2:21-CR-00007-MCE Charge 21 USC § 846, 841(a)(1), from custody for

the following reasons:

                         Release on Personal Recognizance

                         Bail Posted in the Sum of $

                             X   Unsecured Appearance Bond $          25,000

                                 Appearance Bond with 10% Deposit

                                 Appearance Bond with Surety

                                 Corporate Surety Bail Bond

                                 (Other): The defendants release on bond will be

                                 delayed until July 8, 2021 at 9:00 AM, at which time

                         X       the defendant will be released to the custody of Terry

                                 Lyn Ray and transported directly from the Sacramento

                                 County Jail to the WellSpace inpatient facility.

      Issued at Sacramento, California on July 7, 2021 at 2:24 PM.



                                       By:
